Exhibit 10.5 Form of Amended and Restated Employment Agreement between Flushing
Bank and Certain Officers


FLUSHING BANK
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) entered into as of (date
of agreement), by and between Flushing Bank, a commercial bank organized and
existing under New York State law and having its executive offices at 1979
Marcus Avenue, Suite E140, Lake Success, New York 11042  (the “Bank”), and (name
and address of officer) (“Officer”).
 
W I T N E S S E T H:
 
WHEREAS, the Bank and the Officer are parties to an Employment Agreement dated
as of (date of prior agreement) and amended and restated on (date of amendment
and restatement) (the “Original Employment Agreement”); and
 
WHEREAS, the Bank considers the availability of the Officer’s services to be
important to the successful management and conduct of the Bank’s business and
desires to secure for itself the availability of his services; and
 
WHEREAS, for purposes of securing for the Bank the Officer’s services, the Board
of Directors of the Bank (“Board”) has authorized the proper officers of the
Bank to enter into an employment agreement with the Officer on the terms and
conditions set forth herein; and
 
WHEREAS, the Officer is willing to make his services available to the Bank on
the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations hereinafter set forth, the Bank and the Officer hereby agree as
follows:
 
 
Section 1.
Employment.

 
The Bank hereby agrees to employ the Officer, and the Officer hereby agrees to
accept such employment, during the period and upon the terms and conditions set
forth in this Agreement.
 
 
Section 2.
Employment Period.

 
(a)           Except as otherwise provided in this Agreement to the contrary,
the terms and conditions of this Agreement shall be and remain in effect during
the period of employment (“Employment Period”) established under this section
2.  The Employment Period under this Amended and Restated Employment Agreement
shall be for a term commencing on the date hereof and ending on November 21,
2015, plus such extensions as are provided pursuant to section 2(b) of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
(b)           On or as of July 1, 2014, and on or as of each July 1 thereafter,
the Employment Period shall be extended for one additional year if and only if
the Board shall have authorized the extension of the Employment Period prior to
July 1 of such year and the Officer shall not have notified the Bank prior to
July 1 of such year that the Employment Period shall not be so extended.  If the
Board shall not have authorized the extension of the Employment Period prior to
July 1 of any such year, or if the Officer shall have given notice of
nonextension to the Bank prior to July 1 of such year, then the Employment
Period shall not be extended pursuant to this section 2(b) at any time
thereafter and shall end on the last day of its term as then in effect.
 
(c) Upon the termination of the Officer’s employment with the Bank, the
extensions provided pursuant to section 2(b) shall cease (if such extensions
have not previously ceased).
 
(d) Notwithstanding anything herein to the contrary, the Employment Period shall
end and the Officer’s employment with the Bank shall terminate on the date on
which the Officer’s employment with Flushing Financial Corporation terminates.
 
 
Section 3.
Title and Duties.

 
On the date on which the Employment Period commences, the Officer shall hold the
position of (officer title) of the Bank.  During the Employment Period, the
Officer shall:  (a) devote his full business time and attention (other than
during weekends, holidays, vacation periods and periods of illness or approved
leaves of absence) to the business and affairs of the Bank and use his best
efforts to advance the Bank’s interests, including reasonable periods of service
as an officer and/or board member of trade associations, their related entities
and charitable organizations; and (b) perform such reasonable additional duties
as may be assigned to him by or under the authority of the Board.  The Officer
shall have such authority as is necessary or appropriate to carry out his duties
under this Agreement.
 
 
Section 4.
Compensation.

 
In consideration for services rendered by the Officer under this Agreement:
 
(a)           The Bank shall pay to the Officer a salary at an annual rate equal
to the greater of (i) (amount) or (ii) such higher annual rate as may be
prescribed by or under the authority of the Board (the “Current Salary”).  The
Officer will undergo an annual salary and performance review on or about January
1 of each year commencing in 2014.  The Current Salary payable under this
section 4 shall be paid in approximately equal installments in accordance with
the Bank’s customary payroll practices.
 
(b)           The Officer shall be eligible to participate in any bonus plan
maintained by the Bank for its officers and employees.
 
 
Section 5.
Employee Benefits and Other Compensation.

 
(a)           Except as otherwise provided in this Agreement, the Officer shall,
during the Employment Period, be treated as an employee of the Bank and be
entitled to participate in and receive benefits under the Bank’s employee
benefit plans and programs, as well as such other compensation plans or programs
(whether or not employee benefit plans or programs), as the Bank may maintain
from time to time, in accordance with the terms and conditions of such employee
benefit plans and programs and compensation plans and programs and with the
Bank’s customary practices.
 
 
2

--------------------------------------------------------------------------------

 
(b)           The Bank shall provide the Officer with a suitable automobile for
use in the performance of the Officer’s duties hereunder and shall reimburse the
Officer for all expenses incurred in connection therewith in accordance with
Bank policies (but in no event later than the last day of the calendar year next
following the calendar year in which the expenses were incurred).
 
(c)           The Officer shall be entitled, without loss of pay, to vacation
time in accordance with the policies periodically established by the Board for
senior management officials of the Bank, which shall in no event be less than
four weeks in each calendar year.  Except as provided in section 7(b), the
Officer shall not be entitled to receive any additional compensation from the
Bank on account of his failure to take a vacation, nor shall he be entitled to
accumulate unused vacation from one calendar year to the next except to the
extent authorized by the Board for senior management officials of the Bank.
 
 
Section 6.
Working Facilities and Expenses.

 
The Officer’s principal place of employment shall be at the offices of the Bank
in Nassau County or Queens County, New York or at such other location upon which
the Bank and the Officer may mutually agree.  The Bank shall provide the
Officer, at his principal place of employment, with a private office,
stenographic services and other support services and facilities consistent with
his position with the Bank and necessary or appropriate in connection with the
performance of his duties under this Agreement.  The Bank shall reimburse the
Officer for his ordinary and necessary business expenses, including, without
limitation, travel and entertainment expenses, incurred in connection with the
performance of his duties under this Agreement, upon presentation to the Bank of
an itemized account of such expenses in such form as the Bank may reasonably
require.  Such reimbursements shall be made in accordance with Bank policies
(but in no event later than the last day of the calendar year next following the
calendar year in which the expenses were incurred).
 
 
Section 7.
Termination with Bank Liability.

 
(a)           In the event that the Officer’s employment with the Bank shall
terminate during the Employment Period on account of:
 
(i)           the Officer’s voluntary resignation from employment with the Bank
within one year following an event that constitutes “Good Reason,” which is
defined as:
 
(A)           the failure of the Bank to elect or to reelect the Officer to
serve as its (officer title), or such other position as the Officer consents to
hold;
 
 
3

--------------------------------------------------------------------------------

 
(B)           the failure of the Bank to cure a material adverse change made by
the Bank in the Officer’s functions, duties, or responsibilities in his position
with the Bank within sixty days following written notice thereof from the
Officer;
 
(C)           the failure of the Bank to maintain the Officer’s principal place
of employment at its offices in Nassau County or Queens County, New York or at
such other location upon which the Bank and the Officer may mutually agree;
 
(D)           the failure of the Board to extend the Employment Period within
the times provided in section 2(b); provided, however, that such failure shall
not constitute Good Reason until the earlier of 30 days after any determination
by the Board that the Employment Period shall not be so extended or August 1 of
such year;
 
(E)           the failure of the Bank to cure a material breach of this
Agreement by the Bank within sixty days following written notice thereof from
the Officer; or
 
(F)           after a Change of Control (as defined in Section 10), the failure
of any successor company to the Bank to assume this Agreement.
 
(ii)           the discharge of the Officer by the Bank for any reason other
than (A) for “Cause” as defined in section 8(b) or (B) the Officer’s death or
“Disability” as defined in section 9(a); or
 
(iii)           the Officer’s voluntary resignation from employment with the
Bank for any reason within the sixty day period commencing six months following
a Change of Control as defined in section 10;
 
then the Bank shall provide the benefits and pay to the Officer as liquidated
damages the amounts provided for under section 7(b).
 
(b)           Upon the termination of the Officer’s employment with the Bank
under circumstances described in section 7(a), the Bank shall pay and provide to
the Officer:
 
(i)           his earned but unpaid Current Salary as of the date of
termination, plus an amount representing any accrued but unpaid vacation time
and floating holidays, which amounts shall be paid within thirty days of
termination; and his earned but unpaid bonus for the year prior to the year of
termination, which shall be paid at the same time as bonuses for such year are
paid to active employees;
 
(ii)           (A) if the Officer’s termination of employment occurs after a
Change of Control, a pro rata portion of his bonus for the year of termination,
determined by multiplying the amount of the bonus earned by the Officer for the
preceding calendar year by the number of full months of employment during the
year of termination, and dividing by 12, which amount shall be paid within
thirty days of termination; or (B) if the Officer’s termination of employment
occurs prior to a Change of Control, a pro rata portion of his bonus for the
year of termination, determined by multiplying the amount of the bonus which
would have been earned by the Officer for the year of termination if he had
remained in employment through the end of the year (but only to the extent of
achievement of the applicable performance standards for such year) by the number
of full months of employment during the year of termination, and dividing by 12,
which amount shall be paid at the same time as bonuses for such year are paid to
active employees;
 
 
4

--------------------------------------------------------------------------------

 
(iii)           the benefits, if any, to which he is entitled as a former
employee under the Bank’s employee benefit plans and programs and compensation
plans and programs, which shall be paid in accordance with the terms of such
plans and programs;
 
(iv)           continued health and welfare benefits (including group life,
disability, medical and dental benefits), in addition to that provided pursuant
to section 7(b)(iii), to the extent necessary to provide coverage for the
Officer for the Severance Period (as defined in section 7(c)).  Such benefits
shall be provided through the purchase of insurance, and shall be equivalent to
the health and welfare benefits (including cost-sharing percentages) provided to
active employees of the Bank (or any successor thereof) as from time to time in
effect during the Severance Period.  Where the amount of such benefits is based
on salary, they shall be provided to the Officer based on the highest annual
rate of Current Salary achieved by the Officer during the Employment Period.  If
the Officer had dependent coverage in effect at the time of his termination of
employment, he shall have the right to elect to continue such dependent coverage
for the Severance Period.  The benefits to be provided under this paragraph (iv)
shall cease to the extent that substantially equivalent benefits are provided to
the Officer (and/or his dependents) by a subsequent employer of the Officer;
 
(v)           if the Officer is age 55 or older at the end of the Severance
Period, he shall be entitled to elect coverage for himself and his dependents
under the Bank’s retiree medical and retiree life insurance programs.  Such
coverage, if elected, shall commence upon the expiration of the Severance
Period, without regard to whether the Officer commences his pension benefit at
such time, and shall continue for the life of each of the Officer and his spouse
and for so long as any of his other covered dependents, remain eligible.  The
coverage and cost-sharing percentage of the Officer and his dependents under
such programs shall be those in effect under such programs on the date of the
Officer’s termination of employment with the Bank, and shall not be adversely
modified without the Officer’s written consent; and
 
(vi)           within thirty days following his termination of employment with
the Bank, a cash lump sum payment in an amount equal to the Current Salary and
bonus that the Officer would have earned pursuant to sections 4(a) and 4(b),
respectively, if he had continued working for the Bank for the Severance Period
(basing such bonus on the highest bonus, if any, paid to the Officer by the Bank
under section 4(b) within the three-year period prior to the date of
termination), provided, however, that the lump sum payable pursuant to this
clause (vi) of this section 7(b) shall not exceed three times the Officer’s
average annual compensation based on the most recent five taxable years (or such
lesser number of taxable years the Officer was employed by the Bank).
 
 
5

--------------------------------------------------------------------------------

 
The lump sum payable pursuant to clause (vi) of this section 7(b) is to be paid
in lieu of all other payments of Current Salary and bonus provided for under
this Agreement relating to the period following any such termination and shall
be payable without proof of damages and without regard to the Officer’s efforts,
if any, to mitigate damages.  The Bank and the Officer hereby stipulate that the
damages which may be incurred by the Officer following any such termination of
employment are not capable of accurate measurement as of the date first above
written and that the payments and benefits provided under this section 7(b) are
reasonable under the circumstances as a combination of liquidated damages and
severance benefits.  The Officer shall not be entitled to any payment under this
Agreement to make up for benefits that would have been earned under the Bank’s
Retirement Plan, 401(k) Savings Plan, and Supplemental Savings Incentive Plan
(SSIP), and the Flushing Financial Corporation (“Holding Company”) 2005 Omnibus
Incentive Plan had he continued working for the Bank for the Severance Period.
 
(c)           For purposes of section 7, the Severance Period means a period of
24 months.
 
 
Section 8.
Termination for Cause or Voluntary
Resignation Without Good Reason.

 
(a)           In the event that the Officer’s employment with the Bank shall
terminate during the Employment Period on account of:
 
(i)           the discharge of the Officer by the Bank for Cause; or
 
 
(ii)
the Officer’s voluntary resignation from employment with the Bank for reasons
other than those constituting a Good Reason;

 
then the Bank shall have no further obligations under this Agreement, other than
(A) the payment to the Officer of his earned but unpaid Current Salary as of the
date of the termination of his employment, which amounts shall be paid within
thirty days of termination; and (B) the provision of such other benefits, if
any, to which he is entitled as a former employee under the Bank’s employee
benefit plans and programs and compensation plans and programs, which shall be
paid in accordance with the terms of such plans and programs.
 
(b)           For purposes of this Agreement, the term “Cause” means the
Officer’s personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule, or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order, or material
breach of any provision of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 9.
Disability or Death.

 
(a)           The Officer’s employment with the Bank may be terminated for
“Disability” if the Officer shall become disabled or incapacitated during the
Employment Period to the extent that he has been unable to perform the essential
functions of his employment for 270 consecutive days, subject to the Officer’s
right to receive from the Bank following his termination due to Disability the
following percentages of his Current Salary under section 4 of this
Agreement:  100% for the first six months, 75% for the next six months and 60%
thereafter for the remaining term of the Employment Period (less in each case
any benefits which may be payable to the Officer under the provisions of
disability insurance coverage in effect for Bank employees), which shall be paid
in accordance with the Bank’s customary payroll practices.  In addition, the
Officer shall receive a cash lump sum equal to his earned but unpaid bonus for
the year prior to the year of termination, which shall be paid at the same time
as bonuses for such year are paid to active employees.
 
(b)           In the event that the Officer’s employment with the Bank shall
terminate during the Employment Period on account of death, the Bank shall
promptly (but in any event within ninety days of the date of death) pay the
Officer’s designated beneficiaries or, failing any designation, his estate a
cash lump sum payment equal to his earned but unpaid Current Salary.  In
addition, the Bank shall pay the Officer’s designated beneficiaries or, failing
any designation, his estate his earned but unpaid bonus for the year prior to
the year of termination, which shall be paid at the same time as bonuses for
such year are paid to active employees.
 
(c)           In the event of the Officer’s termination of employment on account
of death or Disability prior to a Change of Control, the Compensation Committee
of the Bank may, in its sole discretion, award the Officer a bonus for the year
of termination, in an amount determined by such Committee either at the time of
termination of employment or at the time bonuses to active employees are
awarded, in which case the Bank shall pay such bonus to the Officer or, in the
event of death, his designated beneficiaries or estate, as the case may be,
promptly (but in any event within thirty days) after it is awarded.  In the
event of the Officer’s termination of employment on account of death or
Disability after a Change of Control, the Bank shall promptly (but in any event
within thirty days after termination) pay the Officer or, in the event of death,
his designated beneficiaries or estate, as the case may be, a pro rata portion
of his bonus for the year of termination, determined by multiplying the amount
of the bonus earned by the Officer for the preceding calendar year by the number
of full months of employment during the year of termination, and dividing by 12.
 
 
Section 10.
Change of Control.

 
For purposes of this Agreement, the term “Change of Control” means:
 
(a)           the acquisition of all or substantially all of the assets of the
Bank or Flushing Financial Corporation (“Holding Company”) by any person or
entity, or by any persons or entities acting in concert;
 
(b)           the occurrence of any event if, immediately following such event,
a majority of the members of the Board of Directors of the Bank or the Holding
Company or of any successor corporation shall consist of persons other than
Current Members (for these purposes, a “Current Member” shall mean any member of
the Board of Directors of the Bank or the Holding Company as of July 18, 2000
and any successor of a Current Member whose nomination or election has been
approved by a majority of the Current Members then on the Board of Directors);
 
 
7

--------------------------------------------------------------------------------

 
(c)           the acquisition of beneficial ownership, directly or indirectly
(as provided in Rule 13d-3 of the Securities Exchange Act of 1934 (the “Act”),
or any successor rule), of 25% or more of the total combined voting power of all
classes of stock of the Bank or the Holding Company by any person or group
deemed a person under Section 13(d)(3) of the Act; or
 
(d)           approval by the stockholders of the Bank or the Holding Company of
an agreement providing for the merger or consolidation of the Bank or the
Holding Company with another corporation where the stockholders of the Bank or
the Holding Company, immediately prior to the merger or consolidation, would not
beneficially own, directly or indirectly, immediately after the merger or
consolidation, shares entitling such stockholders to 50% or more of the total
combined voting power of all classes of stock of the surviving corporation.
 
 
Section 11.
No Effect on Employee Benefit

 
Plans or Compensation Programs.

 
Except as expressly provided in this Agreement, the termination of the Officer’s
employment during the term of this Agreement or thereafter, whether by the Bank
or by the Officer, shall have no effect on the rights and obligations of the
parties hereto under the Bank’s employee benefit plans or programs or
compensation plans or programs (whether or not employee benefit plans or
programs) that the Bank may maintain from time to time.
 
 
Section 12.
Successors and Assigns.

 
This Agreement will inure to the benefit of and be binding upon the Officer, his
legal representatives and estate or intestate distributees, and the Bank and its
successors and assigns, including any successor by merger or consolidation or a
statutory receiver or any other person or firm or corporation to which all or
substantially all of the assets and business of the Bank may be sold or
otherwise transferred.
 
 
Section 13.
Notices.

 
Any communication to a party required or permitted under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the to the other party:
 
If to the Officer:
(officer name and address)
 
If to the Bank:
 
 
8

--------------------------------------------------------------------------------

 
Flushing Bank
1979 Marcus Avenue, Suite E140
Lake Success, New York  11042
Attention:  Secretary of the Bank
 
 
Section 14.
Severability.

 
A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.
 
 
Section 15.
Waiver.

 
Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition.  A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought.  Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.
 
 
Section 16.
Counterparts.

 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and all of which shall constitute one and the same
Agreement.
 
 
Section 17.
Governing Law.

 
This Agreement shall be governed by and construed and enforced in accordance
with (i) the laws of the State of New York, without reference to conflicts of
law principles, and (ii) Federal law, to the extent such law preempts New York
law.
 
 
Section 18.
Headings.

 
The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section.  Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.
 
 
Section 19.
Entire Agreement; Modifications.

 
This instrument contains the entire agreement of the parties relating to the
subject matter hereof and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof, including the Employment Agreement dated as of July 1, 2004, as amended
and restated on December 8, 2008, by and between the Bank and the Officer.  No
modifications of this Agreement shall be valid unless made in writing and signed
by the parties hereto.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 20.
Funding.

 
The Bank may elect in its sole discretion to fund all or part of its obligations
to the Officer under this Agreement; provided, however, that should it elect to
do so, all assets acquired by the Bank to fund its obligations shall be part of
the general assets of the Bank and shall be subject to all claims of the Bank’s
creditors.
 
 
Section 21.
Regulatory Action.

 
(a)           Notwithstanding any other provision of this Agreement to the
contrary, this Section 21 shall apply at all times during the Employment Period.
 
(b)           If the Officer is suspended and/or temporarily prohibited from
participating in the conduct of the affairs of the Bank by a notice served under
12 U.S.C. 1818(e)(3) and (g)(1), the Bank’s obligations to the Officer under
this Agreement shall be suspended as of the date of such service unless such
service is stayed by appropriate proceedings.  If the charges in such notice are
dismissed, the Bank shall (i) pay the Officer all of the compensation withheld
while the Bank’s obligations under this Agreement were so suspended, and (ii)
reinstate in whole any of its obligations to the Officer which were suspended.
 
(c)           If the Officer is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under 12
U.S.C. 1818(e)(4) or (g)(1), all obligations of the Bank to the Officer under
this Agreement shall terminate as of the effective date of the order, other than
vested rights of the parties accrued as of such effective date, which shall not
be affected.
 
(d)           If the Bank is in default (as defined in section 3(x)(1) of the
Federal Deposit Insurance Act), all obligations of the Bank under this Agreement
shall terminate as of the date of such default, but this Section 21(d) shall not
affect any vested rights of the Officer accrued as of such date of default.
 
(e)           All obligations of the Bank under this Agreement shall be
terminated, except to the extent it is determined by the appropriate banking
regulator that continuation of the Agreement is necessary to the continued
operation of the Bank, (i) at the time the Federal Deposit Insurance Corporation
enters into an agreement to provide assistance to or on behalf of the Bank under
the authority contained in Section 13(c) of the Federal Deposit Insurance Act;
or (ii) at the time the appropriate banking regulator approves a supervisory
merger to resolve problems related to operation of the Bank or when the Bank is
determined by the appropriate banking regulator to be in an unsafe or unsound
condition; provided, however, that this Section 21(e) shall not affect any
vested rights of the Officer accrued as of such date of termination.
 
(f)           Any payments made to the Officer pursuant to this Agreement or
otherwise are subject to and conditioned upon their compliance with 12 U.S.C. §
1828(k) and any regulations promulgated thereunder.
 
Section 22.             Compliance with Code Section 409A.
 
 
10

--------------------------------------------------------------------------------

 
(a)           Notwithstanding the provisions of sections 7, 8 and 9, if the
Officer is a specified employee within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), as determined by the
Board in accordance with the election made by the Bank for determining specified
employees, any amounts payable under sections 7, 8 or 9 (and any other payments
to which the Officer may be entitled) which constitute “deferred compensation”
within the meaning of Section 409A and which are otherwise scheduled to be paid
during the first six months following the Officer’s termination of employment
(other than any payments that are permitted under Section 409A to be paid within
six months following termination of employment of a specified employee) shall be
suspended until the six-month anniversary of the Officer’s termination of
employment (or the Officer’s death if sooner), at which time all payments that
were suspended shall be paid to the Officer (or his estate) in a lump sum,
together with interest on each suspended payment at the prime rate (as reported
in the Wall Street Journal) from the date of suspension to the date of payment.
 
(b)           Payment or reimbursement of each of the business expense payments
or other reimbursements called for by this Agreement with respect to any
calendar year shall not affect the amount eligible for payment or reimbursement
in any other calendar year, and such payments and reimbursements may not be
exchanged for cash or another benefit.
 
(c)           A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” (within the meaning of Code
Section 409A).
 
(d)           For purposes of Section 409A, each payment under sections 7, 8 or
9 (and each other severance plan payment) will be treated as a separate payment.
 
(e)           It is intended that this Agreement comply with the provisions of
Section 409A and the regulations and guidance of general applicability issued
thereunder so as to not subject the Officer to the payment of additional
interest and taxes under Section 409A, and in furtherance of this intent, this
Agreement shall be interpreted, operated and administered in a manner consistent
with these intentions.
 
Signature Page Follows
 


 
 
11

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have signed this Agreement as of the day and
year first above written.
 
FLUSHING BANK
 
By:
__________________
Name:  John R. Buran
Title:    President & C.E.O.
 

 
____________________
Officer

 
 
 
12

--------------------------------------------------------------------------------